Judge Robertson
delivered the opinion of the Court.
This is indebitatus assumpsit, brought for commonwealth’s paper, by James Simpson, as-, administrator of Walter Simpson, against the plaintiffs in error.
On the general issue, a. verdict was rendered for the plaintiff, for $20 in commonwealth’s paper, the plaintiff having endorsed on his declaration, that he would receive such paper in discharge of his judg? ment.
The court rendered judgment for the plaintiffybr twenty dollars.
There are two prominent errors in this judgment. ■ 1st. Indebitatus assumpsit will not lie for any thing, except money. 2d. As the plaintiffhad endorsed that he would accept commonwealth’s paper, and claimed paper in his declaration, and the jury, therefore, found a verdict for the nominal amount claimed by him; it was error to render judgment for money. The judgment should have been for commonwealth’s,, paper.
The defendants to the action were styled executor and executrix, “ de son tort” but of whose estate it is not stated. This, although irregular, is not erro,. *111-méous. It will be considered as “ descriptio personü-rum,” merely.
Saunders and O'Harra, for plaintiff.
There are other irregularities and informalities in the declaration, which it is not now necessary to ntf* tice, as the last error must be fatal to the declaration.
Wherefore, the judgment is reversed, with instructions to' arrest the judgment, and set aside the Verdict.